Filed 5/24/22 P. v. Rodriguez CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                   C094495

                   Plaintiff and Respondent,                                    (Super. Ct. No. 20CF03165)

         v.

RICARDO RODRIGUEZ,

                   Defendant and Appellant.




         Appointed counsel for defendant Ricardo Rodriguez has asked this court to review
the record and determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Having reviewed the record, we shall vacate the $25
administrative screening fee imposed pursuant to Penal Code1 former section 1463.07
that was unpaid as of July 1, 2021, in light of the passage of Assembly Bill No. 177




1   Subsequent undesignated statutory references are to the Penal Code.

                                                             1
(2021-2022 Reg. Sess.) (Stats. 2021 ch. 257, §§ 34-35). Finding no other arguable error
that would result in a disposition more favorable to defendant, we will otherwise affirm
the judgment.
                                      BACKGROUND
        The People’s complaint filed July 1, 2020, charged defendant with committing a
lewd or lascivious act upon a child under the age of 14 (§ 288, subd. (a); count 1);
dissuading a witness from reporting a crime (§ 136.1, subd. (b)(1); count 2); and
continuous sexual abuse of a child (§ 288.5, subd. (a); count 3). On November 19, 2020,
the complaint was deemed an information by stipulation of the parties.
        On February 11, 2021, the People amended the date count one was committed, and
defendant then resolved this case by pleading guilty to count one, and in exchange, the
other two counts as well as a misdemeanor matter were dismissed in the interests of
justice with a Harvey waiver.2 The parties stipulated the factual basis for the plea would
be taken from the probation report. This report stated that defendant had touched his
stepdaughter’s breasts below her shirt and bra on multiple occasions over the course of
approximately one and a half years.
        On July 1, 2021, the trial court denied defendant’s request for probation and
sentenced him to the midterm of six years. The court also ordered defendant pay a $300
restitution fine (§ 1202.4), a $300 suspended parole revocation restitution fine
(§ 1202.45), a $30 conviction assessment fee (Gov. Code, § 70373), a $40 court
operations fee (§ 1465.8), a sex offense fine (§ 290.3) including associated penalty
enhancements totaling $1,170, and a $25 administrative screening fee (former
§ 1463.07). The court reserved jurisdiction to award victim restitution. Finally, the court




2   People v. Harvey (1979) 25 Cal.3d 754.

                                             2
issued a section 136.2 postjudgment order preventing defendant from contacting the
victim for ten years.
       Defendant timely appealed and did not request a certificate of probable cause.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days from the date the opening brief was filed, but
to date, has not done so.
       Having undertaken an examination of the entire record pursuant to Wende, we
note that the trial court imposed a $25 administrative screening fee pursuant to former
section 1463.07. Assembly Bill No. 1869 (2019-2020 Reg. Sess.) (Stats. 2020, ch. 92,
§ 62), amended by Assembly Bill No. 177 (Stats. 2021, ch. 257, § 35), added section
1465.9, which repealed and made unenforceable a range of court-imposed costs. (See
Stats. 2020, ch. 92, §§ 11, 62.) Section 1465.9 now provides in pertinent part: “(a) The
balance of any court-imposed costs pursuant to Section . . . 1463.07 . . . , as those sections
read on June 30, 2021, shall be unenforceable and uncollectible and any portion of a
judgment imposing those costs shall be vacated.” Accordingly, we will modify the
judgment to vacate the $25 administrative screening fee that was unpaid as of July 1,
2021. (See People v. Lopez-Vinck (2021) 68 Cal.App.5th 945, 953 [by setting a date after
which the fee would become unenforceable, the Legislature indicated amounts paid
before that date should not be vacated].) Finding no other arguable errors that are
favorable to the defendant, we will affirm the judgment as modified.
                                       DISPOSITION
       The judgment is modified to vacate the $25 fee imposed pursuant to former
section 1463.07 that was unpaid as of July 1, 2021. The trial court shall prepare an

                                              3
amended minute order and amended abstract of judgment and forward a certified copy of
the amended abstract of judgment to the Department of Corrections and Rehabilitation.
The judgment is affirmed as modified.



                                                /s/
                                               HOCH, Acting P. J.



We concur:



 /s/
KRAUSE, J.



 /s/
EARL, J.




                                           4